                 Case 2:19-cv-01829-BJR Document 61 Filed 03/16/21 Page 1 of 2



 1                                                                The Honorable Barbara J. Rothstein
 2

 3

 4

 5
                             IN THE UNITED STATES DISTRICT COURT
 6                         FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   JOSHUA D. LAMBERT,

 9                   Plaintiff,
            v.                                           CASE NO. C19-1829-BJR
10
                                                         ORDER GRANTING DEFENDANT
11   ROBERT S. McKAY, et al.,                            ROBERT McKAY’S MOTION TO DISMISS
12                   Defendants.

13

14

15          The Court, having reviewed Plaintiff’s complaint, Defendant Robert McKay’s motion to

16   dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the Report and
17   Recommendation of the Honorable Mary Alice Theiler, United States Magistrate Judge, the
18
     objections filed thereto, and the remaining record, hereby finds and ORDERS:
19
            (1)      Plaintiff’s objections are untimely; nevertheless, the Court has reviewed the
20
     objections and Plaintiff raises no argument that was not already addressed and validly rejected in
21

22   the Report and Recommendation;

23          (2)      The Court therefore adopts the Report and Recommendation;

24          (3)      Defendant Robert McKay’s motion to dismiss (Dkt. No. 14) is GRANTED;
25

26

27




                                                     1
              Case 2:19-cv-01829-BJR Document 61 Filed 03/16/21 Page 2 of 2



 1          (4)     Plaintiff’s complaint (Dkt. No. 6) and this action are DISMISSED with prejudice as
 2   to the federal constitutional claims asserted against Defendant McKay and without prejudice as to
 3
     the state law claim asserted against him; and
 4
            (5) The Clerk is directed to send copies of this Order to Plaintiff, to counsel for
 5
     Defendants, and to Judge Theiler.
 6

 7          Dated this 16th day of March 2021.

 8

 9                                                         A
                                                           Barbara       Jacobs      Rothstein
10                                                         U.S. District Court Judge
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27




                                                       2
